Citation Nr: 1748313	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, dysthymic disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, and from May 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In March 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In a February 2016 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the Board's February 2016 decision and remanded the matter for readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  As discussed above, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a February 2016 decision.  The Veteran subsequently appealed this decision to the Court.  In a May 2017 Memorandum Decision, the Court vacated the Board's February 2016 decision and remanded the matter for readjudication.  The Court determined that the Board's February 2016 decision failed to address favorable evidence in finding that the Veteran's diagnosed psychiatric condition was not related to service; specifically, the Court emphasized that the Veteran sought in-service treatment for "blackouts associated with chest pain" related to trauma and complained of sleeplessness and loss of appetite in August 1973,  and noted that it was unclear how this was not evidence of in-service psychiatric symptoms associated with an alleged trauma.  As such, the Court found that a remand was warranted so that the Board could address this favorable evidence, including whether any medical examination has adequately addressed this service treatment record.  

A review of the claims file reveals that no VA examination to date, to include the March 2016 VA Mental Disorders examination conducted after the Board's February 2016 decision, adequately addressed the August 1973 in-service treatment for blackouts associated with chest pain, sleeplessness, and loss of appetite.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, medical opinions based on incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, an additional VA medical opinion which considers the August 1973 in-service treatment for blackouts associated with chest pain, sleeplessness, and loss of appetite should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to ascertain the nature, severity, and etiology of all psychiatric disorders found, to include PTSD, major depression, dysthymic disorder, and adjustment disorder.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The RO must also provide the examiner with a summary of the verified stressors, if any, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a verified in-service stressor has resulted in the current psychiatric disability.  This stressor summary must include the Veteran's statements regarding his in-service stressor events. 

All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

The examiner must consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's current psychiatric disorders in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  If the examiner determines that the Veteran does not meet the DSM-5 criteria for a diagnosis of any acquired psychiatric disorder, then he or she must reconcile such findings with the various PTSD, major depression, dysthymic disorder and adjustment disorder assessments found in the Veteran's treatment records during the appeal period. 

If PTSD is diagnosed, then the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

If a psychiatric disorder other than PTSD is diagnosed, then the examiner must state whether that psychiatric disorder is at least as likely as not (a 50 percent or higher degree of probability) causally or etiologically related to the Veteran's military service. 

Lastly, the examiner must state whether any of the Veteran's previously diagnosed psychiatric disorders, including intermittent major depression, dysthymic disorder, and adjustment disorder, are at least as likely as not (a 50 percent or higher degree of probability) causally or etiologically related to the Veteran's military service. 

The report of examination must include a complete rationale for all opinions expressed.  In formulating the above opinions, the examiner must specifically reference and discuss the significance, if any, of the service records dated in August 1973 in which the Veteran sought in-service treatment for "blackouts associated with chest pain," related to trauma and complained of sleeplessness and loss of appetite.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

3.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue on appeal.  If any benefit remains denied, then the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




